Title: From George Washington to Brigadier General William Smallwood, 21 March 1778
From: Washington, George
To: Smallwood, William



Dear Sir
Head Quarters Valley Forge 21st March 1778

I have your favr of the 20th: I think the Steps you are taking in regard to removing what Forage can be carried off and destroying what

cannot, are very proper—As it is more than probable that the Enemy will attempt a stroke at you with a superior Force, nothing more ought to be kept at the post than is absolutely necessary. I would therefore have you immediately send four pieces of your Artillery with the Ammunition Waggons belonging to them to this Camp, reserving the four pieces that are lightest.
I desire you will write to Maryland to have the Recruits sent on to join their respective Regs. as fast as they are raised. The sooner they join the less is the loss from stragling and deserting. Added to this we are in great want of Men.
Be pleased to say whether you recd the Swords and Pistols that were returned and what is the Cost of the Articles I retained. I am Dear Sir Yr most obt Servt

Go: Washington

